DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is in response to applicant’s reply filed on 10/22/2021.  Claims 1, 3, and 5-13 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, and 5-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pike (U.S. Pat. 4821159).
	Regarding claim 1, Pike discloses a coupling D for swivably coupling an arm 150 to a post 120, the coupling D in use cooperating with the post 120 as an engaged element via a post interface 134, and with the arm 150 as an engaged element via an arm interface 104, where the coupling D including its interfaces 134,104 provides limited relative rotational movement 150 and the post 120 about a swivel axis (as seen in Fig. 1 below) extending along a longitudinal axis of the post 120, where the limited relative rotational movement is provided in a rotational zone (as seen in Fig. 3) that corresponds to a single revolution about the swivel axis and where at least one of the post interface 134 and the arm interface 104 comprises a rotation limiter 144a-b,148 that in use limits relative rotational movement of the at least one of the post interface 134 and the arm interface 104 relative to its respective post 120 or arm 150 engaged element about the swivel axis by means of an end-stop preventing further rotation (see limits of 144a-b in Fig. 3).  The Examiner further notes that Pike discusses his rotation limiting feature in detail in col. 4, line 60 through col. 5, line 18.
	Regarding claim 3, Pike discloses the coupling D, where the at least one of the post interface 134 and the arm interface 104 includes a rotation limiter 144a-b,148 that is a non-fixating rotation limiter that in use engages its engaged element with a limited rotational stroke to allow limited relative rotation about the swivel axis between the arm 150 and the post 120 (see 144a-b in Fig. 3).
Regarding claim 5, Pike discloses the coupling D, where the rotation limiter 144a-b,148 includes a protrusion 148.
	Regarding claim 6, Pike discloses the coupling D, where the rotation limiter 144a-b,148 includes a groove 144a-b that in use cooperates with the engaged element via a traveler 146a-b.
	Regarding claim 7, Pike discloses the coupling D, where the coupling D is arranged to engage the post 120 and the arm 150 in two or more discrete rotational orientations about the swivel axis relative to the arm 150 and/or the post 120, each orientation allowing limited 
	Regarding claim 8, Pike discloses a coupling system comprising a post 120 and an arm 150, and a coupling D, as discussed above.
	Regarding claim 9, Pike discloses the coupling system, where the arm 150 is provided with a recess 152 for receiving the arm interface 104 of the coupling D (as seen in Fig. 1).
	Regarding claim 10, Pike discloses the coupling system, where the arm 150 comprises an adjustable stop (as discussed in col. 5, lines 11-14).
	Regarding claim 11, Pike discloses the coupling system, where the post 120 is provided on a further arm 90 (as seen in Fig. 1).
	Regarding claim 12, Pike discloses the coupling system, where the post 120 is provided with a clamp (see connection between elements 126 and 106, as discussed in col. 4, lines 47-51).

    PNG
    media_image1.png
    580
    836
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. Pat. 8162271) in view of Pike.
	Regarding claim 13, Li discloses a support comprising at least one post 1,2 that extends along a longitudinal axis, a monitor arm 6,7 for supporting a monitor radially outward relative to the longitudinal axis of the post 120 (see discussion in col. 2, lines 4-6).
	Regarding claim 13, Li is discussed above, and fails to teach the coupling described in claim 1.  Pike discloses a support having at least one post 120 that extends along a longitudinal axis (as shown in Fig. 1 below), an arm 150 for supporting an object radially outward relative to the longitudinal axis of the post 120, and a coupling D with which the arm 150 is in use swivably coupled to the post 120.  The Examiner notes that although Pike fails to explicitly disclose the environment of a monitor, he does state that his coupling system applicable to other pivotal connections and joints, as disclosed in col. 1, lines 9-11.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the coupling system of Pike with the monitor arm of Li, . 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, and 5-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In addition to the prior art of record, the Examiner submits the Notice of References Cited (PTO-892), which discloses Pike and Irmischer (U.S. Pat. 2242303).  Both Pike and Irmischer teach coupling mechanisms for limiting the rotation of two elements with respect to each other.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832. The examiner can normally be reached M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        13-Dec-21

/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632